UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4583


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK WENZEL SIMMONS, a/k/a Derrick W. Simmons,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:15-cr-00376-PJM-2)


Submitted: August 1, 2017                                         Decided: August 11, 2017


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan A. Gladstone, LAW OFFICES OF JONATHAN GLADSTONE, Annapolis,
Maryland, for Appellant. Stephen M. Schenning, Acting United States Attorney, Kelly
O. Hayes, Assistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Wenzel Simmons pled guilty to being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g) (2012). The district court imposed a sentence of 108

months’ imprisonment, which Simmons challenges on appeal. Because we previously

granted the Government’s motion to dismiss Simmons’ appeal in part, United States v.

Simmons, No. 16-4583 (4th Cir. Apr. 27, 2017) (unpublished order), the sole remaining

issue before us is whether Simmons’ sentence is substantively reasonable.

       We “review all sentences—whether inside, just outside, or significantly outside

the Guidelines range—under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). Because Simmons “does not claim that the district court

committed any procedural error,” save for the previously dismissed issue, our review “is

limited only to substantive reasonableness.” United States v. Howard, 773 F.3d 519, 528

(4th Cir. 2014). “When reviewing the substantive reasonableness of a sentence, we

examine the totality of the circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied the standards set forth in [18

U.S.C.] § 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014).

In reviewing a sentence outside the Guidelines range, we “consider whether the

sentencing court acted reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from the sentencing range.”

United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014). If a court’s deviation

from the Guidelines range “is a substantial one, we must more carefully scrutinize the

reasoning offered by the district court in support of the sentence. The farther the court

                                             2
diverges from the advisory guideline range, the more compelling the reasons for the

divergence must be.” United States v. Hampton, 441 F.3d 284, 288 (4th Cir. 2006)

(ellipses omitted). However, “an appellate court must defer to the trial court and can

reverse a sentence only if it is unreasonable, even if the sentence would not have been the

choice of the appellate court.” United States v. Evans, 526 F.3d 155, 160 (4th Cir. 2008).

       Although Simmons’ 108-month sentence reflects a significant increase from the

applicable Sentencing Guidelines range of 37 to 46 months’ imprisonment, we conclude

that the district court’s explanation adequately supports such an increase. The district

court noted the dangerous circumstances surrounding the instant offense, Simmons’

repeated involvement with firearms despite his status as a felon, the goals of deterring

Simmons from future crimes and promoting respect for the law, and the need to protect

the public from Simmons. In view of the totality of these circumstances, the district

court’s variant sentence was not an abuse of discretion.

       The Government has moved to strike Simmons’ reply brief on the ground that the

brief presents arguments not previously raised. Because Simmons’ brief is an appropriate

document to file with this court and was timely submitted, see Fed. R. App. P. 28(c), we

decline to strike the filing. Nonetheless, the gist of the Government’s argument is well

taken; thus, we do not consider the substance of the Simmons’ novel arguments, as they

have been forfeited. United States v. Rosen, 557 F.3d 192, 196 n.6 (4th Cir. 2009) (“We

are unable to consider a claim raised for the first time by way of a reply brief.”).

       Accordingly, we deny the Government’s motion to strike and affirm the district

court’s judgment. We dispense with oral argument because the facts and legal

                                              3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         4